PER CURIAM:
Daleron Monroe appeals the denial of his Rule 24.035 motion for postconviction relief after a hearing. He presents two points on appeal. First, he claims a reasonably competent attorney would have requested disqualification of the Cole County Prosecutor's Office or of a particular prosecutor.
*54Second, he claims the trial court erred in finding that a particular prosecutor did not represent the State of Missouri at the guilty plea hearing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).